                  IN THE UNITED STATES DISTRICT COURT
                  WESTERN DISTRICT OF NORTH CAROLINA
                           ASHEVILLE DIVISION
                            FILE NO.: 1:18-CV-96

                                           )
 BRIAN HOGAN, et al.,                      )
                                           )
                         Plaintiffs,       ) PLAINTIFFS’ PROPOSED JURY
                                           )    VOIR DIRE QUESTIONS
                  v.                       )
                                           )
 CHEROKEE COUNTY, et al                    )
                                           )
                       Defendants,         )
                                           )

      Plaintiffs respectfully request the following questions be propounded to the

jury venire during voir dire.

   1. Have you or a member of your immediate family ever had any legal training

      or education? If so, please describe. Is there anything about that training that

      would affect your decision in this case?

   2. Do you now or have you ever worked in the legal field?          If yes, in what

      capacity? When?

   3. Do you have any immediate family members who have worked in the legal

      field? If yes, in what capacity? When?

   4. Have you or a member of your immediate family ever had any training or

      experience in the following fields: (a) social work, (b) school

                                         -1-



     Case 1:18-cv-00096-MR-WCM Document 135 Filed 05/09/21 Page 1 of 9
   teacher/education, (c) drug addiction rehabilitation services, (d) medical

   services, or (e) law enforcement. If so, describe.

5. Have you ever been employed by a city, county or municipal government or

   governmental agency? If so, briefly describe what you did and when.

6. Do you have children? If so, state their current ages and whether they are

   currently living with you.

7. Have you or any member of your immediate family ever had any experience

   with drug addiction? If so, describe.

8. Have you or any member of your immediate family ever been employed as a

   social worker? If so, please describe the job and when it occurred.

9. Have you or any member of your immediate family ever been employed in

   any capacity by a Department of Social Services or other agency providing

   services to parents, children or families? If so, please describe the job and

   when it occurred.

10.Have you had a family member or friend who experienced mental health

   issues that required treatment, resulted in in-patient treatment or commitment?

11.Have you had a family member or friend who experienced drug or alcohol

   addiction issues that required treatment, resulted in in-patient treatment or

   commitment?


                                     -2-



 Case 1:18-cv-00096-MR-WCM Document 135 Filed 05/09/21 Page 2 of 9
12.Have you, or any member of your family, ever had involvement with a

   Department of Social Services?        If so, please describe generally what

   happened and state whether court proceedings occurred.

13.Does anyone have any negative perceptions of social service or public

   assistance employees that will prevent them from being fair and impartial in

   this case? If so, please briefly explain.

14.Has anyone read or heard anything about this case before coming to court

   today? If so, please describe what you read or heard.

15.Have you or anyone in your immediate family ever had any contact with

   Cindy Palmer? If so, state when the contact occurred and describe what

   happened.

16.Have you or anyone in your immediate family ever had any contact with Scott

   Lindsay? If so, state when the contact occurred and describe what happened.

17.Have you or anyone in your immediate family ever had any contact with any

   employee or representative of the Cherokee County government? If so, please

   state when the contact occurred and describe what happened.

18.Have you or anyone in your immediate family ever had any contact with any

   of the Cherokee County commissioners who were in office when the events

   in the lawsuit occurred? For reference, they were C.B. McKinnon; Dan


                                      -3-



 Case 1:18-cv-00096-MR-WCM Document 135 Filed 05/09/21 Page 3 of 9
   Eichenbaum; Cal Stiles; Gary Westmoreland; and Roy Dickey. If so, state

   who was involved, when the contact occurred and describe what happened.

19.Have you or an immediate family member ever sued anyone or been sued by

   anyone? If so, give a brief statement of the circumstances.

20.Have you or any member of your family ever served as an elected official? If

   so, please describe the relationship of that person to you and describe the

   nature of elective office that he or she holds or held?

21.Have you or any close member of your family ever filed a suit for money

   damages against anyone else?

22.Do any of you believe that if a government agency violates a person’s

   constitutional rights, the individuals responsible for the violation shouldn’t be

   held responsible and accountable?

23.Some people do not believe in lawsuits or think it is morally wrong to file a

   lawsuit. Do any of you feel that way?

24.Plaintiffs will be asking you to award money damages against the Defendant.

   Does anyone have a deeply held or fundamental belief against Plaintiffs

   seeking compensation for the injuries they have suffered?

25.If you find that the Plaintiffs have met their burden of proof to recover from

   any of the Defendants, do you believe you can render a monetary verdict,


                                      -4-



 Case 1:18-cv-00096-MR-WCM Document 135 Filed 05/09/21 Page 4 of 9
   based on the evidence presented to you? Is there any reason that you could

   not award money damages to the plaintiffs?

26.The standard of proof in a civil case is preponderance of the evidence, which

   means a plaintiff only has to show that the evidence supports their claims to a

   greater extent than the defendants, that is, that the evidence makes existence

   of a fact more probable than its nonexistence.. That standard of proof is less

   demanding than the criminal standard, which requires a prosecutor to establish

   guilt beyond a reasonable doubt. The preponderance of the evidence standard

   simply means that the verdict should be based on the greater weight of the

   evidence, that is, that is, evidence which is of greater weight than that offered

   in opposition to it. Are you willing to apply this lower burden of proof in this

   civil case?

27.As to this case, do you at this point have any past experience and/or

   information, which in your opinion, may tend to influence your decisions with

   regard to either party? If so, what is that information?

28.Is there anything in your background or something that happened in your past

   that you think we should know about but have not asked that could affect your

   ability to be a fair and impartial juror in this case? If so, please explain.

29.Do you know of any other reason or has anything occurred during this

   questioning period that might make you doubtful that you would be a
                                       -5-



 Case 1:18-cv-00096-MR-WCM Document 135 Filed 05/09/21 Page 5 of 9
   completely fair and impartial juror in this case? If there is, then it is your duty

   to disclose that reason at this time.

30.Do you know of any reason whatsoever why you would prefer not to serve as

   a juror in this case? What is that reason?

31.Will you follow and apply the law as the judge gives it to you, even if you

   believe that the law should be different than the law that the Court instructs

   you to apply?

32.Has any member of the jury already formed any opinion regarding this case

   from what you have already heard about the case so far? Does the opinion

   involve the merits of the case?

33.Can you set aside any unfavorable attitudes, prejudices or biases and apply

   the law – even if you may disagree with the law? If you can do this, please

   raise your hand.

34.Has anyone ever sat on a jury before? If so, was it in state or federal court?

   Was it a civil or criminal trial? Was the jury able to reach a verdict? Were

   any of you selected as the foreperson of that jury? Was there anything about

   that experience that you believe would affect how you view the evidence in

   this case?

35.Has anyone ever testified in a civil or criminal trial or hearing? If so, please

   describe.
                                       -6-



  Case 1:18-cv-00096-MR-WCM Document 135 Filed 05/09/21 Page 6 of 9
36.Do any of you know any other member of the jury panel? If so, whom do you

   know and how are you acquainted?

37.Plaintiffs in this case are represented by Ron Moore, Melissa Jackson,

   Brandon Christian, and David Wijewickrama. Do you know or have you done

   business with these attorneys or their firms? Please describe your experience.

   Is there anything about that experience and/or information which might

   influence your decision in this case?

38.Defendants in this case are represented by Sean Perrin, Pat Flanagan, and Jon

   Kubis. Do you know or have you done business with these attorneys or their

   firms?   Please describe your experience.      Is there anything about that

   experience and/or information which might influence your decision in this

   case?

39.The following is a list of witnesses who may be called to testify in this case.

   I will read each name. If you know that potential witness, please raise your

   hand when his/her name is called. [READ LIST OF WITNESSES FOR

   EACH PARTY.]

40.During the course of this case, evidence will be presented primarily through

   the testimony of live witnesses. However, there are a few witnesses whose

   testimony will be presented through reading a portion of their deposition to

   you. We expect to have a person who will play the part of the witness by
                                     -7-



  Case 1:18-cv-00096-MR-WCM Document 135 Filed 05/09/21 Page 7 of 9
       reading the answers given during the deposition to you. Is there any reason

       that you feel that you cannot consider this deposition testimony in the same

       manner in which you would live testimony?



       In addition, the Plaintiffs respectfully request that the Court allow counsel to

ask additional questions based on information revealed by the prospective jurors in

response to the above questions and/or reasonably related to the issues and evidence

to be presented at trial.



Respectfully submitted, this the 9th day of May, 2021.

BY:


/s/ David A. Wijewickrama               /s/ Ronald L. Moore
David A. Wijewickrama                   Ronald L. Moore
N.C. State Bar No.: 30694               N.C. State Bar No.: 9619
95 Depot Street                         Post Office Box 18402
Waynesville, NC 28786                   Asheville, NC 28814
Phone: 828-452-5801                     Phone: (828) 777-1812
Fax: 828-454-1990                       Fax: (828) 253-2717
Attorney for Brian Hogan                Attorney for H.H.

/s/ Melissa Jackson                     /s/ D. Brandon Christian
Melissa Jackson                         D. Brandon Christian
N.C. State Bar No.: 34013               N.C. State Bar No.: 39579
95 Depot Street                         3344 Presson Road
Waynesville, NC 28786                   Monroe, NC 28112
Phone: 828-452-5801                     Phone :(910) 750-2265
Attorney for Brian Hogan                Attorney for H.H.
                                          -8-



      Case 1:18-cv-00096-MR-WCM Document 135 Filed 05/09/21 Page 8 of 9
                        CERTIFICATE OF SERVICE

      This is to certify that on May 9, 2021, a copy of the foregoing PLAINTIFFS’
PROPOSED JURY VOIR DIRE QUESTIONS was served on all counsel having made
appearances in the case via the CM/ECF system.

                                     /s/ D. Brandon Christian
                                     D. Brandon Christian
                                     N.C. Bar No.: 39579
                                     3344 Presson Road
                                     Monroe, NC 28112
                                     Phone: (910) 750-2265
                                     Attorney for H.H.




                                      -9-



     Case 1:18-cv-00096-MR-WCM Document 135 Filed 05/09/21 Page 9 of 9
